Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 6/21/22 in which Claims 1-20 are pending.
Response to Arguments
2.	Applicant’s arguments, see pages 13-16, filed 6/21/22, with respect to the rejection(s) of claim(s) 1, 9, 15 under Toba have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pasqualino et al.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3, 9, 11, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0136241 to Pasqualino et al (“Pasqualino”) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”).
As to Claim 1, Pasqualino teaches a multimedia signal transmission control system, comprising: a transmitter control circuit, configured to pack, in an active video frame, a control signal and at least one of a plurality of multimedia signals into a plurality of first hybrid data packets (The frame definition packet 700 of FIG. 7 is 8 pixel clock cycles long and contains all information necessary to: (1) define the VSYNC pulse to be regenerated at the receiver, (2) define the HSYNC pulse to be regenerated at the receiver, and (3) temporally align the audio, video, and auxiliary data [first hybrid packet], see ¶ 0065; Fig. 7; The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070), and configured to pack, in a vertical front porch and a vertical back porch, another at least one of the plurality of multimedia signals into a plurality of second data packets (transmitting the aggregate information and modified timing information, non-timing, low bandwidth information is transmitted during the blanking periods [vertical back porch and vertical front porch] as illustrated by block 912A. This low bandwidth information may be, for example, close captioning information, other auxiliary data information, or even audio, see ¶ 0071; Audio and/or auxiliary data [second data packet] are multiplexed along with video data onto a video stream, forming aggregate information, and transmitted with the modified timing as illustrated by blocks 910 and 912 respectively, see ¶ 0070); and 
a receiver control circuit, coupled to the transmitter control circuit, configured to receive the plurality of first hybrid data packets in the active video period (The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070), and configured to receive the plurality of second data packets in the vertical front porch and the vertical back porch (The aggregate information, with the modified sync timing, is received as illustrated by block 914 and demultiplexed as illustrated by block 916, see ¶ 0071), wherein the receiver control circuit is configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to provide the control signal and the plurality of multimedia signals to a display module (Demultiplexing the aggregate information reconstructs or regenerates the audio and auxiliary data [unpack the plurality of first hybrid packets and second data packets]. The audio and auxiliary data is output as an audio and auxiliary stream as illustrated by block 918. The first timing standard is reconstructed and a video stream is output at the first timing standard as illustrated by blocks 920 and 922, respectively, see ¶ 0071).  
Pasqualino does not expressly disclose pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets.
Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino with Nakashima to teach pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets. The suggestion/motivation would have been in order to determine whether the determined scan rate is equal to a scan rate of a previous image frame (see Abstract).
As to Claim 3, Pasqualino and Nakashima depending from Claim 1, Pasqualino teaches wherein the another at least one of the plurality of multimedia signals comprise an audio signal or an auxiliary data signal (transmitting the aggregate information and modified timing information, non-timing, low bandwidth information is transmitted during the blanking periods [vertical back porch and vertical front porch] as illustrated by block 912A. This low bandwidth information may be, for example, close captioning information, other auxiliary data information, or even audio, see ¶ 0071; Audio and/or auxiliary data [second data packet] are multiplexed along with video data onto a video stream, forming aggregate information, and transmitted with the modified timing as illustrated by blocks 910 and 912 respectively, see ¶ 0070).  
As to Claim 9, Pasqualino teaches a transmitter control circuit, applicable to a multimedia signal transmission control system, wherein the transmitter control circuit is configured to pack, in an active video frame, a control signal and at least one of a plurality of multimedia signals into a plurality of first hybrid data packets (The frame definition packet 700 of FIG. 7 is 8 pixel clock cycles long and contains all information necessary to: (1) define the VSYNC pulse to be regenerated at the receiver, (2) define the HSYNC pulse to be regenerated at the receiver, and (3) temporally align the audio, video, and auxiliary data [first hybrid packet], see ¶ 0065; Fig. 7; The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070), and configured to pack, in a vertical front porch and a vertical back porch, another at least one of the plurality of multimedia signals into a plurality of second data packets (transmitting the aggregate information and modified timing information, non-timing, low bandwidth information is transmitted during the blanking periods [vertical back porch and vertical front porch] as illustrated by block 912A. This low bandwidth information may be, for example, close captioning information, other auxiliary data information, or even audio, see ¶ 0071; Audio and/or auxiliary data [second data packet] are multiplexed along with video data onto a video stream, forming aggregate information, and transmitted with the modified timing as illustrated by blocks 910 and 912 respectively, see ¶ 0070); and 
wherein when the transmitter control circuit is coupled to a receiver control circuit, the receiver control circuit receives the plurality of first hybrid data packets in the active video period (The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070), and receives the plurality of second data packets in the vertical front porch and the vertical back porch (The aggregate information, with the modified sync timing, is received as illustrated by block 914 and demultiplexed as illustrated by block 916, see ¶ 0071), wherein the receiver control circuit unpacks the plurality of first hybrid data packets and the plurality of second data packets, so that the transmitter control circuit provides the control signal and the plurality of multimedia signals to a display module through the receiver control circuit (Demultiplexing the aggregate information reconstructs or regenerates the audio and auxiliary data [unpack the plurality of first hybrid packets and second data packets]. The audio and auxiliary data is output as an audio and auxiliary stream as illustrated by block 918. The first timing standard is reconstructed and a video stream is output at the first timing standard as illustrated by blocks 920 and 922, respectively, see ¶ 0071).  
Pasqualino does not expressly disclose pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets.
Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino with Nakashima to teach pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets. The suggestion/motivation would have been in order to determine whether the determined scan rate is equal to a scan rate of a previous image frame (see Abstract).
As to Claim 11, Pasqualino and Nakashima depending from Claim 9, Pasqualino teaches wherein the another at least one of the plurality of multimedia signals comprise an audio signal or an auxiliary data signal (transmitting the aggregate information and modified timing information, non-timing, low bandwidth information is transmitted during the blanking periods [vertical back porch and vertical front porch] as illustrated by block 912A. This low bandwidth information may be, for example, close captioning information, other auxiliary data information, or even audio, see ¶ 0071; Audio and/or auxiliary data [second data packet] are multiplexed along with video data onto a video stream, forming aggregate information, and transmitted with the modified timing as illustrated by blocks 910 and 912 respectively, see ¶ 0070).  
As to Claim 15, Pasqualino teaches a receiver control circuit, suitable for a multimedia signal transmission control system, wherein the receiver control circuit is configured to be coupled to a transmitter control circuit, the transmitter control circuit is configured to pack, in an active video frame, a control signal and at least one of a plurality of multimedia signals into a plurality of first hybrid data packets (The frame definition packet 700 of FIG. 7 is 8 pixel clock cycles long and contains all information necessary to: (1) define the VSYNC pulse to be regenerated at the receiver, (2) define the HSYNC pulse to be regenerated at the receiver, and (3) temporally align the audio, video, and auxiliary data [first hybrid packet], see ¶ 0065; Fig. 7; The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070), and configured to pack, in a vertical front porch and a vertical back porch, another at least one of the plurality of multimedia signals into a plurality of second data packets (transmitting the aggregate information and modified timing information, non-timing, low bandwidth information is transmitted during the blanking periods [vertical back porch and vertical front porch] as illustrated by block 912A. This low bandwidth information may be, for example, close captioning information, other auxiliary data information, or even audio, see ¶ 0071; Audio and/or auxiliary data [second data packet] are multiplexed along with video data onto a video stream, forming aggregate information, and transmitted with the modified timing as illustrated by blocks 910 and 912 respectively, see ¶ 0070), 
wherein the receiver control circuit is configured to receive the plurality of first hybrid data packets in the active video period (The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070), and receives the plurality of second data packets in the vertical front porch and the vertical back porch (The aggregate information, with the modified sync timing, is received as illustrated by block 914 and demultiplexed as illustrated by block 916, see ¶ 0071), wherein the receiver control circuit is configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to provide the control signal and the plurality of multimedia signals to a display module (Demultiplexing the aggregate information reconstructs or regenerates the audio and auxiliary data [unpack the plurality of first hybrid packets and second data packets]. The audio and auxiliary data is output as an audio and auxiliary stream as illustrated by block 918. The first timing standard is reconstructed and a video stream is output at the first timing standard as illustrated by blocks 920 and 922, respectively, see ¶ 0071).
Pasqualino does not expressly disclose a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets.
Nakashima teaches pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino with Nakashima to teach pack a control signal and another at least one of the plurality of multimedia signals into a plurality of second hybrid data packets and unpack a plurality of second hybrid data packets. The suggestion/motivation would have been in order to determine whether the determined scan rate is equal to a scan rate of a previous image frame (see Abstract).
As to Claim 17, Pasqualino and Nakashima depending from Claim 15, Pasqualino teaches wherein the another at least one of the plurality of multimedia signals comprise an audio signal or an auxiliary data signal (the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073; Fig. 3).  
8.	Claims 4, 7, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0136241 to Pasqualino et al (“Pasqualino”) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) in further view of Chinese Patent Publication 103782604 to Toba et al (“Toba”) (relied upon English translation).
As to Claim 4, Pasqualino and Nakashima depending from Claim 1, Pasqualino and Nakashima do not expressly disclose wherein the transmitter control circuit comprises: a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period, and outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch; and a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals, and also configured to generate the plurality of second hybrid data packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals.

Toba teaches wherein the transmitter control circuit comprises: a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3); and 
a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and 
also configured to generate the plurality of second data packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Toba to teach wherein the transmitter control circuit comprises: a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period, and outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch; and a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals, and also configured to generate the plurality of second hybrid data packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals. The suggestion/motivation would have been in order for the data transmitting unit to unidirectionally transmit a differential signal corresponding to one picture of uncompressed video data to the data receiving unit through each channel (see ¶ 0072).
As to Claim 7, Pasqualino and Nakashima depending from Claim 1, Nakashima teaches unpack the plurality of second data hybrid packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Pasqualino and Nakashima do not expressly disclose wherein the receiver control circuit comprises: a signal combination circuit, comprising a first input terminal and a second input terminal; and a receiver interface circuit, coupled to the transmitter control circuit, the 5first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets to generate a first input signal and a second input signal, respectively, and configured to provide the first input signal and the second input signal to the first input terminal and the second input terminal, respectively, wherein the signal combination circuit provides the first input signal as the control signal to display module in the active video period, and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch. 
Toba teaches wherein the receiver control circuit comprises: a signal combination circuit, comprising a first input terminal and a second input terminal (sink device 120A [receiver control circuit] includes selector switches, see ¶ 0115; selector switch 235 [signal combination circuit] selectively outputs the received video signal and the received audio signal, see ¶ 0116); and 
a receiver interface circuit, coupled to the transmitter control circuit, the first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to generate a first input signal and a second input signal (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069), respectively, 20and configured to provide the first input signal and the second input signal to the first input terminal and the second input terminal, respectively (the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118), 
wherein the signal combination circuit provides the first input signal as the control signal to display module in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069), and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Toba to teach wherein the receiver control circuit comprises: a signal combination circuit, comprising a first input terminal and a second input terminal; and a receiver interface circuit, coupled to the transmitter control circuit, the 5first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets to generate a first input signal and a second input signal, respectively, and configured to provide the first input signal and the second input signal to the first input terminal and the second input terminal, respectively, wherein the signal combination circuit provides the first input signal as the control signal to display module in the active video period, and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch. The suggestion/motivation would have been in order for the data transmitting unit to unidirectionally transmit a differential signal corresponding to one picture of uncompressed video data to the data receiving unit through each channel (see ¶ 0072).
As to Claim 12, Pasqualino and Nakashima depending from Claim 9, Nakashima teaches generate the plurality of second data hybrid packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031).
Pasqualino and Nakashima do not expressly disclose a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period, and the signal distribution circuit outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch; and a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals.
Toba teaches wherein the transmitter control circuit comprises: a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3); and 
a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3), and 
also configured to generate the plurality of second data packets according to a signal received from the second output terminal and the another at least one of the plurality of multimedia signals (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data [another one of the plurality of multimedia signals], control data, other auxiliary data, etc accompanying the video data, see ¶ 0073; Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Toba to teach a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period, and the signal distribution circuit outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch; and a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals. The suggestion/motivation would have been in order for the data transmitting unit to unidirectionally transmit a differential signal corresponding to one picture of uncompressed video data to the data receiving unit through each channel (see ¶ 0072).
As to Claim 18, Pasqualino and Nakashima depending from Claim 15, Nakashima teaches unpack the plurality of second data hybrid packets (audio signals and the control signals are made into a packet by the packet processor 122, converted into corresponding differential signals by the encoder 121, see ¶ 0031; decoder receives the differential signals corresponding to the audio signals and the control signals...audio signals and the control signals are decoded by the packet processor 232, see ¶ 0032).
Pasqualino and Nakashima do not expressly disclose a signal combination circuit, comprising a first input terminal and a second input terminal; and a receiver interface circuit, coupled to the transmitter control circuit, the first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets to generate a first input signal and a second input signal, respectively, and configured to provide the first input signal and the second input signal to 10the first input terminal and the second input terminal, respectively, wherein the signal combination circuit provides the first input signal as the control signal to the display module in the active video period, and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch.
Toba teaches wherein the receiver control circuit comprises: a signal combination circuit, comprising a first input terminal and a second input terminal (sink device 120A [receiver control circuit] includes selector swtiches, see ¶ 0115; selector switch 235 [signal combination circuit] selectively outputs the received video signal and the received audio signal, see ¶ 0116); and 
a receiver interface circuit, coupled to the transmitter control circuit, the first input terminal and the second input terminal, configured to unpack the plurality of first hybrid data packets and the plurality of second data packets to generate a first input signal and a second input signal (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069), respectively, 20and configured to provide the first input signal and the second input signal to the first input terminal and the second input terminal, respectively (the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118), 
wherein the signal combination circuit provides the first input signal as the control signal to display module in the active video period (in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals] to the data receiving unit 122 through each channel, see ¶ 0072; the selector switch 235 selects the video signal and the audio signal supplied from the selector switch 234...the video signal and the audio signal received by the data receiving unit 122b are output as the received video signal and the received audio signal, see ¶ 0118; frame arrangement unit 125 performs frame arrangement processing based on the second information (time code information and sequence information) [control signal] appended to the first video signal and the second video signal to generate a reception video signal and a reception audio signal [plurality of multimedia signals], see ¶ 0069), and the signal combination circuit provides the second input signal as the control signal to the display module in the vertical front porch and the vertical back porch (in the horizontal blanking period or the vertical blanking period [vertical front porch and vertical back porch], the data transmitting unit 112 unidirectionally transmits differential signals corresponding to at least audio data, control data, other auxiliary data, etc accompanying the video data to the data receiving unit 122 through each channel, see ¶ 0073, see Fig. 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Toba to teach a signal distribution circuit, comprising a first output terminal and a second output terminal, configured to receive the control signal, wherein the signal distribution circuit outputs the control signal by the first output terminal in the active video period, and the signal distribution circuit outputs the control signal by the second output terminal in the vertical front porch and the vertical back porch; and a transmitter interface circuit, coupled to the first output terminal, the second output terminal and the receiver control circuit, wherein the transmitter interface circuit is configured to generate the plurality of first hybrid data packets according to a signal received from the first output terminal and the at least one of the plurality of multimedia signals. The suggestion/motivation would have been in order for the data transmitting unit to unidirectionally transmit a differential signal corresponding to one picture of uncompressed video data to the data receiving unit through each channel (see ¶ 0072).
9.	Claims 2, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0136241 to Pasqualino et al (“Pasqualino”) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) and in further view of U.S. Patent Publication 2010/0033627 to Hayashi et al (“Hayashi”).
As to Claim 2, Pasqualino and Nakashima depending from Claim 1, Pasqualino and Nakashima do not explicitly disclose wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module.  Hayashi teaches wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module (the definitions of the color space information and the quantization range information inserted into a blanking period of the image data by the HDMI source 160 of the video camera 141 vary depending upon the type of the content, in the present embodiment, depending upon whether or not the content is a still picture. The television receiver 142 can display an image based on the image data in an optimum color space and an optimum gradation in accordance with the type of the content, see ¶ 0295).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima to teach wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module. The suggestion/motivation would have been in order to carry out an optimum process for an image signal depending upon the type of content (see Abstract).
As to Claim 10, Pasqualino and Nakashima depending from Claim 9, Toba and Nakashima do not explicitly disclose wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module.  Hayashi teaches wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module (the definitions of the color space information and the quantization range information inserted into a blanking period of the image data by the HDMI source 160 of the video camera 141 vary depending upon the type of the content, in the present embodiment, depending upon whether or not the content is a still picture. The television receiver 142 can display an image based on the image data in an optimum color space and an optimum gradation in accordance with the type of the content, see ¶ 0295).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima to teach wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module. The suggestion/motivation would have been in order to carry out an optimum process for an image signal depending upon the type of content (see Abstract).
As to Claim 16, Pasqualino and Nakashima depending from Claim 15, Toba and Nakashima do not explicitly disclose wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module.  Hayashi teaches wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module (the definitions of the color space information and the quantization range information inserted into a blanking period of the image data by the HDMI source 160 of the video camera 141 vary depending upon the type of the content, in the present embodiment, depending upon whether or not the content is a still picture. The television receiver 142 can display an image based on the image data in an optimum color space and an optimum gradation in accordance with the type of the content, see ¶ 0295).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima to teach wherein the at least one of the plurality of multimedia signals comprise a video signal configured to specify grayscales of a plurality of pixels of the display module. The suggestion/motivation would have been in order to carry out an optimum process for an image signal depending upon the type of content (see Abstract).
10.	Claims 5, 8, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0136241 to Pasqualino et al (“Pasqualino”) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) in further view of Chinese Patent Publication 103782604 to Toba et al (“Toba”) (relied upon English translation) in further view of U.S. Patent Publication 2008/0317440 to Shoji et al (“Shoji”) and in further view of U.S. Patent 11,205,400 to Jang.
As to Claim 5, Pasqualino, Nakashima and Toba depending from claim 4, Toba teaches wherein the signal distribution circuit comprises: a demultiplexer, configured to receive the control signal, and coupled to the first output terminal and the second output terminal; and the demultiplexer to distribute the control signal to one of the first output terminal and the second output terminal (frame dividing unit 114 divides the video signal (image data) and the audio (audio data) by frame or in units of frames, see ¶ 0054; when transmitting the first and second video signals as divided video signals, the data transmission units 112a and 112b each add to the first and second video signals in frame units a message indicating...second information for establishing synchronization [control signal], see ¶ 0059; the data transmission units 112a and 112b transmit the first information and the second information to the sink device 120, see ¶ 0060),
Pasqualino, Nakashima and Toba do not expressly disclose a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module.
Shoji teaches a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima and Toba with Shoji to teach a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
Pasqualino, Nakashima, Toba and Shoji do not expressly disclose wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame.
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima, Toba and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
As to Claim 8, Pasqualino, Nakashima and Toba depending from Claim 7, Pasqualino teaches wherein the signal combination circuit comprises: a multiplexer, coupled to the first input terminal and the second input terminal, and configured to receive the first input signal and the second input signal; the multiplexer to provide one of the first input signal and the second input signal as the control signal to the display module (sink device 120A [receiver control circuit] includes selector swtiches, see ¶ 0115; selector switch 235 [signal combination circuit] selectively outputs the received video signal and the received audio signal, see ¶ 0116; sink device 120 is, for example, a television receiver or a projector, see ¶ 0050),
Pasqualino, Nakashima and Toba do not expressly disclose a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module.  
Shoji teaches a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima and Toba with Shoji to teach a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module.  The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
Pasqualino, Nakashima, Toba and Shoji do not expressly disclose wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame.
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima, Toba and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
As to Claim 13, Pasqualino, Nakashima and Toba depending from claim 12, Toba teaches wherein the signal distribution circuit comprises: a demultiplexer, configured to receive the control signal, and coupled to the first output terminal and the second output terminal; and the demultiplexer to distribute the control signal to one of the first output terminal and the second output terminal (frame dividing unit 114 divides the video signal (image data) and the audio (audio data) by frame or in units of frames, see ¶ 0054; when transmitting the first and second video signals as divided video signals, the data transmission units 112a and 112b each add to the first and second video signals in frame units a message indicating...second information for establishing synchronization [control signal], see ¶ 0059; the data transmission units 112a and 112b transmit the first information and the second information to the sink device 120, see ¶ 0060),
Pasqualino, Nakashima and Toba do not expressly disclose a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module.
Shoji teaches a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima and Toba with Shoji to teach a transmitter counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
Pasqualino, Nakashima, Toba and Shoji do not expressly disclose wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame.
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima, Toba and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
As to Claim 19, Pasqualino, Nakashima and Toba depending from claim 18, Toba teaches wherein the signal combination circuit comprises: a multiplexer, coupled to the first input terminal and the second input terminal, and configured to receive the first input signal and the second input signal; the multiplexer to provide one of the first input signal and the second input signal as the control signal to the display module (sink device 120A [receiver control circuit] includes selector swtiches, see ¶ 0115; selector switch 235 [signal combination circuit] selectively outputs the received video signal and the received audio signal, see ¶ 0116; sink device 120 is, for example, a television receiver or a projector, see ¶ 0050),
Pasqualino, Nakashima and Toba do not expressly disclose a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module.  
Shoji teaches a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal, and each pulse of the data 19enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima and Toba with Shoji to teach a receiver counting circuit, configured to control, according to a vertical synchronization signal and a data enable signal and each pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module.  The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
Jang teaches wherein an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame (Figure 6 illustrates a visible area [video frame] between the vertical front porch and the vertical back porch [two adjacent pulses of the vertical synchronization signal]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino, Nakashima, Toba and Shoji with Jang to teach an interval between two adjacent pulses of the vertical synchronization signal is a length of the video frame. The suggestion/motivation would have been in order to indicate a waiting time after output of a vertical signal and a waiting time until the next vertical signal is output (see Col. 6, lines 11-18).
10.	Claims 6, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2002/0136241 to Pasqualino et al (“Pasqualino”) in view of U.S. Patent Publication 2014/0354827 to Nakashima et al (“Nakashima”) in further view of U.S. Patent Publication 2008/0317440 to Shoji et al (“Shoji”).
As to Claim 6, Pasqualino and Nakashima depending from claim 1, Pasqualino teaches the transmitter control circuit transmits the plurality of first hybrid data packets (The frame definition packet 700 of FIG. 7 is 8 pixel clock cycles long and contains all information necessary to: (1) define the VSYNC pulse to be regenerated at the receiver, (2) define the HSYNC pulse to be regenerated at the receiver, and (3) temporally align the audio, video, and auxiliary data [first hybrid packet], see ¶ 0065; Fig. 7; The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070). 
Pasqualino and Nakashima do not expressly disclose wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module.  
Shoji teaches wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014),
wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; the type of an input signal is directly determined using data on the number of horizontal pixels (resolution) and the number of vertical pixels (resolution) which are transmitted from the source device and the frame frequency determined from the received data in the sink device. As a result, demodulation of actually received data and processing of counting the number of pixels, see ¶ 0058), 
wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module (if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Shoji to teach wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
As to Claim 14, Pasqualino and Nakashima depending from claim 9, Pasqualino teaches the transmitter control circuit transmits the plurality of first hybrid data packets (The frame definition packet 700 of FIG. 7 is 8 pixel clock cycles long and contains all information necessary to: (1) define the VSYNC pulse to be regenerated at the receiver, (2) define the HSYNC pulse to be regenerated at the receiver, and (3) temporally align the audio, video, and auxiliary data [first hybrid packet], see ¶ 0065; Fig. 7; The transmitted information is received as illustrated by block 904, sync timing information about the received information is collected as illustrated by block 906 and the collected timing information is modified as illustrated by block 908, see ¶ 0070). 
Pasqualino and Nakashima do not expressly disclose wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module.  
Shoji teaches wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014),
wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; the type of an input signal is directly determined using data on the number of horizontal pixels (resolution) and the number of vertical pixels (resolution) which are transmitted from the source device and the frame frequency determined from the received data in the sink device. As a result, demodulation of actually received data and processing of counting the number of pixels, see ¶ 0058), 
wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module (if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Shoji to teach wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
As to Claim 20, Pasqualino and Nakashima depending from claim 15, Toba teaches the transmitter control circuit transmits the plurality of first hybrid data packets (data transmission unit 112 (112a, 112b) of the source device 110 [transmitter control circuit]...in an active image period (also referred to as an “active video period”), the data transmitting unit 112 unidirectionally transmits a differential signal corresponding to one picture of uncompressed video data [one of plurality of multimedia signals], see ¶ 0072; Fig. 3; when transmitting the first and second video signals as divided video signals...a message indicating second information for establishing synchronization with another divided video signal. The second information [control signal] is formed from time code information and sequence information indicating the sequence order of the frames containing the time code indicated by the time code information, see ¶ 0059). 
Pasqualino and Nakashima do not expressly disclose wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module.  
Shoji teaches wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; type of input video data may be determined based on the obtained information on the number of horizontal pixels and the number of vertical pixels, see ¶ 0014),
wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module (number of pixels of the video in the horizontal direction and the number of pixels of the video in the vertical direction which are included in the input signal, and the clock frequency which is generated based on the transmitted pixel clock and the like are compared... if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner, for example, see ¶ 0054; the type of an input signal is directly determined using data on the number of horizontal pixels (resolution) and the number of vertical pixels (resolution) which are transmitted from the source device and the frame frequency determined from the received data in the sink device. As a result, demodulation of actually received data and processing of counting the number of pixels, see ¶ 0058), 
wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module (if the number of pixels is smaller than the number of pixels shown in a format stored in the memory 37 and the signal does not match other formats having a smaller number of pixels, the signal is determined as the signal of the format and the display processing is performed on the format. Accordingly, part of the prepared pixels is not displayed in that case, and video is displayed (projected) in the vicinity of the upper left corner).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Pasqualino and Nakashima with Shoji to teach wherein the transmitter control circuit is configured to provide a pixel clock signal to the display module through the receiver control circuit, and each pulse of the pixel clock signal is configured to control the display module to update a corresponding pixel of the display module, wherein the transmitter control circuit is configured to receive a data enable signal, when the data enable signal provides a pulse, and the pulse of the data enable signal is configured to control the display module to update a corresponding row of pixels of the display module, wherein a width of the pulse of the data enable signal corresponds to a width of K pulses of the pixel clock signal, K is a positive integer and greater than a horizontal resolution of a pixel array of the display module. The suggestion/motivation would have been in order to determine a type of input video (see ¶ 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694      



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694